PER CURIAM.
Appellant raises three issues in regard to a trial court order requiring him to pay restitution and attorney’s fees. We affirm on the first issue without further discussion. The order of the trial court making appellant directly hable for restitution is reversed. C.M. v. State, 676 So.2d 498 (Fla. 1st DCA 1996). We also reverse the order directing reimbursement for attorney’s fees. L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). On remand the trial court may again impose the fee provided appellant is given notice and an opportunity to contest the amount.
MINER, WEBSTER and LAWRENCE, JJ., concur.